                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEISS LAW, P.C.,                                Case No. 19-cv-02258-SI
                                   8                    Plaintiff,
                                                                                         ORDER RE MOTION TO STAY
                                   9             v.
                                                                                         Re: Dkt. No. 26
                                  10     AWRISH BUILDERS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties appeared before the Court on December 6, 2019 for a hearing on defendant

                                  14   Awrish Builders’s motion to stay. Based on the parties’ submissions and statements during the

                                  15   hearing, it was made clear that before the Court can rule on the motion to stay various threshold

                                  16   issues must be resolved. The Court set a case management conference for January 24, 2019 during

                                  17   which the parties will propose a schedule for an evidentiary hearing on the threshold issues.

                                  18   Considering these developments, the motion to stay is deemed withdrawn pending resolution of the

                                  19   evidentiary hearing.

                                  20

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: December 9, 2019

                                  24

                                  25                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  26                                                 United States District Judge
                                  27

                                  28
